Citation Nr: 1026371	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 
1970 to January 1977.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the benefit sought on appeal.

The issue of service connection for tinnitus was also previously 
in appellate status.  By way of a September 2009 rating decision, 
however, the RO granted service connection for tinnitus.  This 
issue is no longer in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The Veteran testified before the undersigned Acting Veterans Law 
Judge in December 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that he developed bilateral hearing loss due 
to acoustic trauma experienced in service, as a firefighter.  The 
Veteran testified regarding his noise exposure from the noise of 
jets, helicopters, and aircraft.  He noted that hearing 
protection was not used at all times.  He also detailed post-
service noise exposure from various work environments, but 
testified that he always wore hearing protection.  Service 
connection is in effect for tinnitus.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.

The U.S. Court of Appeals for Veterans Claims (Court) has noted 
that the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  

The Veteran underwent a November 2006 VA audiological 
examination.  The examiner wrote that she had reviewed the claims 
file, and that normal bilateral hearing had been recorded in 
service in June 1970, April 1973, August 1975, and January 1977.  
The audiometric testing completed at this time did not indicate a 
right ear hearing loss disability as defined by VA regulation, 
with the highest decibel thresholds being 25 at 1000, 2000, and 
4000 Hertz.  The Veteran, however, had a left ear hearing 
disability.  The examiner reiterated that the records indicated 
that the Veteran had normal hearing acuity, bilaterally, upon his 
discharge from service in January 1977.  She opined, that in view 
of this information, the Veteran's hearing loss was not caused by 
or related to inservice noise exposure.

Upon review of the claims file, to include this examination 
report, the Board finds that an additional examination is 
required.  The Board is cognizant that the Veteran's 
representative has requested an additional examination, 
contending that the November 2006 VA examination was inadequate.  
The representative noted at the hearing that at the time of 
separation from service the Veteran had thresholds of 25.  Review 
of the January 1977 report of medical examination reveals that 
the thresholds of 25 were recorded at 6000 Hertz, which is not 
one of the frequencies considered under 38 C.F.R. § 3.385.  
Review of the service treatment records, however, reveals that 
the Veteran underwent audiometric testing in February 1972.  In 
this testing, thresholds of 25 were recorded at 500 Hertz, one of 
the frequencies considered under 38 C.F.R. § 3.385.  The 
thresholds of 25 are indicative of some hearing loss under 
Hensley.  There is no indication that the examiner considered the 
additional audiometric testing of record, to include this 
February 1972 record.

To ensure that the record contains a VA medical examination with 
opinion in which the examiner addresses all the evidence of 
record, the Board remands the claim to allow the AMC/RO to 
schedule another VA examination.  In this examination, the 
examiner will conduct testing to determine whether there is a 
current hearing loss disability in the right ear, as well as in 
the left ear, and provide an opinion regarding the etiology of 
the hearing loss disability.

In addition, the Veteran should be provided an additional 
notification letter pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  This notification letter should include 
notice of how to establish a disability rating and an effective 
date as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an additional VCAA 
notification letter regarding the service 
connection claim for bilateral hearing 
loss.  This letter should provide the 
Veteran with VCAA notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
benefit sought as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO/AMC should contact the Veteran 
and ask him to identify any VA or private 
treatment he has received for his hearing 
loss since July 2009.  Any records 
identified should be obtained by the 
RO/AMC.

3.  Schedule the Veteran for an 
audiological VA examination.  The claims 
file should be sent to the examiner.  
Following the review of the relevant 
evidence in the claims file, the clinical 
examination and the completion of 
audiometric testing, the examiner is 
requested to offer an opinion as to whether 
it is at least as likely as not (50 percent 
or greater probability) that currently 
present hearing loss in the right and left 
ears is attributable to service, to include 
the conceded acoustic trauma in service and 
the February 1972 audiometric testing.

The examiner is requested to provide a 
rationale for any opinion provided.

4.  Thereafter, the Veteran's claim must be 
readjudicated on the basis of all of the 
relevant evidence of record and all 
governing legal authority.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain further evidentiary 
development.  No inference should be drawn as to the outcome of 
these matters by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).






___________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


